NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                     JAN 12 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    D. E. BLANKENSHIP, Jr.,                        No. 12-15484

                Petitioner - Appellant,            D.C. No. 3:08-cv-00641-LRH-
                                                   VPC
      v.
                                                   ORDER and
    LEONARD VARE; NEVADA                           AMENDED
    ATTORNEY GENERAL,                              MEMORANDUM*

                Respondents - Appellees.

                       Appeal from the United States District Court
                                for the District of Nevada
                        Larry R. Hicks, District Judge, Presiding

                        Argued and Submitted November 16, 2015
                                San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

                                           ORDER

           The memorandum disposition filed on December 2, 2015 is hereby amended

and replaced by the amended disposition filed concurrently with this order. The

amendments to the prior disposition are at page 3, lines 1-6.            With these




*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
amendments, Chief Judge Thomas, and Judges Ikuta and Hurwitz have voted to deny

the petition for panel rehearing, and have also voted to deny the petition for rehearing

en banc. The full court has been advised of the petition for rehearing en banc, and

no judge requested a vote on whether to rehear the matter en banc. Fed. R. App. P.

35. The petitions for panel rehearing and rehearing en banc are denied. No further

petitions for panel rehearing or rehearing en banc will be entertained.

                                  MEMORANDUM

      Donald Blankenship, who was convicted in Nevada state court of sexually

assaulting his daughter, appeals the district court’s denial of 28 U.S.C. § 2254 habeas

relief. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We affirm.

      1. The conclusion of the Nevada Supreme Court that Blankenship “failed to

show that there was a reasonable probability of a different result at trial” had

testimony regarding certain prior bad acts not been elicited by defense counsel was

not an unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984).

The victim testified in detail as to each assault, and the case turned on her credibility.

The testimony about prior bad acts was a minor portion of the evidence that the jury

heard, and the state did not mention the bad acts in summation. Fairminded jurists

could thus “disagree on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011) (internal citations and quotation marks omitted).




                                            2
      2. The district court did not err in dismissing Blankenship’s claims in his

second amended habeas petition as time-barred because those claims did not relate

back to his timely first amended petition, even construing them liberally, see Porter

v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010). We therefore decline to expand the

certificate of appealability.

      AFFIRMED.




                                         3